Beck, On. J.
1. CONTRACT: erection oí cíate"?per?" formance. I. The instrument sued upon was signed by defendant and others, and is in the following language: “ We, the undersigned, believing it to be a great 7 07 ° fc> advantage to Mills county and vicinity to have ^ie pork-packing house established at Malvern, agree to pay the amount set opposite our names, upon the following conditions: That George E. Mellen and associates shall erect a brick pork-house at Malvern, with a capacity of killing and curing TO,000 hogs annually. Said amount shall become due on the completion of the pork-house, and payable to J. D. Paddock, G. W. Ourfman and A. L. Young, trustees.” The evidence tends to show that a com-. pany was incorporated with Mellen as a member, which commenced and completed the pork-house. The foregoing contract obligates defendant to pay money for a pork-house to be erected by Mellen and his associates. As the instrument contemplates the prosecution of the work by Mellen, and others associated with him, it was doubtless the purpose *18that the common way of men associating themselves by an incorporation was to be pursued. Surely, the stockholders in the corporation were associates of Mellen. But Mellen soon withdrew from the corporation, and the building was completed by the corporation afterwards. But the completion of the house, after Mellen’s withdrawal, by his associates was a compliance with the contract. These considerations are a sufficient answer to objections raised by defendant’s counsel in more than one form.
2.._: __.. able time?011' question lor jury. II. The law required the building to be erected within a reasonable time, and the court so instructed the jury. Of course, what would be regarded as a reasonable time depends upon the magnitude of the work . „ ..... ’ and the necessity tor completing it m all its parts in order to fit it for the business for which it was designed. These and other considerations were proper matters of inquiry under this instruction. We think the jury were authorized to find, as they evidently did find, that the building was conrpleted within a reasonable time. This conclusion disposes of the first objection made by defendant.
We think the verdict of the jury is supported by the evidence upon all branches of the case.
3. evidence: pork-bmise: competency oí witnesses, III. Certain witnesses testified as to the capacity of the house for packing pork. They based their opinion upon observation and experience in actual work in the house. Surely they were competent to express . . „'. , « . , . . †, , an opinion ot the amount oí work which couid be done in the house in a given time.
4. practice eourfTquestions not considered. IY. Certain rulings upon evidence are objected to by counsel of defendant. Some of these rulings are not argued. The abstract fails to show the purport of the evidence excluded by others. We are not required, , ...... u ’ therefore, to consider the objections. But, so far as the evidence is shown in the abstract, these rulings appear to be correct.
*195. contract: o°friSoneyení of public benporaneous oral misrepresentations. V. The contract is payable to plaintiffs as trustees, who evidently are to receive the money for the benefit of the persons wbo built the packing-house. It provides that the house shall be built by Mellen and his associates. We have seen that the corporation and stockholders thereof are to be regarded as # ° Mellen’s associates, and that it clearly contemplates the formation of a corporation for doing the work. Defendant, as a defense to the action, sets up that Mellen made false representations as to various matters connected with his enterprise; as that parties of great wealth would be connected with it; that large sums of money would be expended in building dwellings; that the price of pork would be advanced, etc., in case the pork-liouse was built. The instrument sued upon is the expression ,of the contract between the parties, and it is not competent for defendant to change or modify it, or ingraft conditions upon it not expressed therein, by parol evidence of declaration or agreement of the parties made before or at the time of its execution. Besides, it surely cannot be that these representations will defeat the claim of Mellen’s associates, who did not make them nor authorize Mellen to make them. Mellen was simply one of many “ associates,” of which defendant had notice. Tie cannot charge them with the consequences of Mellen’s false representations. See Trustees of Oskaloosa College v. Stafford, 14 Iowa, 152. These conclusions dispose of several objections urged by defendant.
VI. The court in an instruction referred to a defense pleaded in a certain count of the answer. This is objected to, for the reason that it refers the jury to the pleadings. But the position is not correct. The court simply refers to the pleading in order to designate the defense, which is sufficiently stated in the charge of the court.
VII. We have examined with care the instructions given the jury, and think they are correct. Many of the assignments of error directed against the instructions fail in clear*20ness, and in not being “ as specific as the case will allow.” Code, § 3207. They are not aided by the argument. Indeed, we can hardly imagine a manner of assigning and presenting errors which would be more unsatisfactory and more confusing than the one pursued by counsel for defendant.
The points of the case involving its real merits are sufficiently considered in the preceding discussion. All other points argued by counsel are involved in those we have ruled, or are statements-of the same points in a different form. It is our opinion that the judgment of the circuit court ought to be
Affirmed.